Title: From Alexander Hamilton to John Bayard, Elisha Boudinot, and Nicholas Low, [June 1792]
From: Hamilton, Alexander
To: Bayard, John,Boudinot, Elisha,Low, Nicholas



[Philadelphia, June, 1792]
Gentlemen

I have had a full conversation with General Schuyler on the subject of the several propositions which have been under consideration respecting the location of the buildings for the Manufactory. My original impressions on the point have been confirmed by the subsequent examination & I now entertain no doubt that the most adviseable course is to abandon for the present the idea of a Canal and to erect the necessary buildings near the Great Falls.
It is not clear to me that the advantages of pursuing the Canalplan would at any rate compensate the difference of expence; but I think it very evident that to attempt it in the first instance would disable the company from prosecuting with adequate means the subsequent arrangements necessary to the Manufactory.
As to the location of the District or Township I think it ought to comprehend the little Falls and the head of the Navigation of the Passaick and ought to embrace both sides of that River the whole distance between those two points. As to the rest the more compact it is & consequently the more ⟨near⟩ly in a Square the better. Many local ⟨circum⟩stances unknown to me must decide ⟨the precise⟩ form. I once thought it might be well to take three Miles by twelve on the Passaick; but on further reflection I see no solid advantage in such an extension in length and there will be an obvious convenience in a more compact form. The police of the district in particular can be much better regulated.
Permit me to suggest that as soon as the location is made a Meeting of the Directors ought to be called at a very short day. Many things press & much will depend on going forward henceforth with ardor & dispactch. With very great esteem & consideration   I am Gentlemen   Your obedient servant
Alexander Hamilton
Messrs Bayard Low &Boudinot
 